Quarterly Earnings and Supplemental Operating and Financial Data March 31, 2011 LEXINGTON REALTY TRUST SUPPLEMENTAL REPORTING PACKAGE March 31, 2011 Table of Contents Section Page First Quarter 2011Earnings Press Release 3 Portfolio Data 2011 First Quarter Leasing Summary 12 2011 First Quarter Disposition Summary 14 Property Leases and Vacancies – Consolidated Portfolio 15 Property Leases and Vacancies – Net Lease Strategic Assets Fund 22 Lease Rollover Schedule – Cash Basis 24 Lease Rollover Schedule – GAAP Basis 25 Mortgage Loans Receivable 26 2011 First Quarter Financing Summary 27 Debt Maturity Schedule 28 2011 Mortgage Maturities by Property Type 29 2012 Mortgage Maturities by Property Type 30 2013 Mortgage Maturities by Property Type 31 2014 Mortgage Maturities by Property Type 32 2015 Mortgage Maturities by Property Type 33 Mortgages and Notes Payable 34 Partnership Interests 39 Selected Balance Sheet Account Detail 40 Revenue Data 41 Top 20 Markets 42 Tenant Industry Diversification 43 Top 10 Tenants or Guarantors 44 Investor Information 45 This Quarterly Earnings Release and Supplemental Reporting Package contains certain forward-looking statements which involve known and unknown risks, uncertainties or other factors not under Lexington’s control which may cause actual results, performance or achievements of Lexington to be materially different from the results, performance, or other expectations implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in Lexington’s periodic reports filed with the Securities and Exchange Commission, including risks related to:(1) the authorization of Lexington’s Board of Trustees of future dividend declarations to achieve an annualized dividend paid in 2011 of $0.46 per common share, (2) the failure to continue to qualify as a real estate investment trust, (3) changes in general business and economic conditions, including the impact of the current global financial and credit crisis, (4) competition, (5) increases in real estate construction costs, (6) changes in interest rates, or (7) changes in accessibility of debt and equity capital markets. Copies of the periodic reports Lexington files with the Securities and Exchange Commission are available on Lexington’s web site at www.lxp.com. Forward-looking statements, which are based on certain assumptions and describe Lexington’s future plans, strategies and expectations, are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “estimates,” “projects”, “is optimistic” or similar expressions. Lexington undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the occurrence of unanticipated events. Accordingly, there is no assurance that Lexington’s expectations will be realized. Lexington Realty Trust TRADED: NYSE: LXP One Penn Plaza, Suite 4015 New York NY 10119-4015 Contact: Investor or Media Inquiries, T. Wilson Eglin, CEO Lexington Realty Trust Phone: (212) 692-7200 E-mail: tweglin@lxp.com FOR IMMEDIATE RELEASE Thursday, May 5, 2011 LEXINGTON REALTY TRUST REPORTS FIRST QUARTER 2011 RESULTS New York, NY – May 5, 2011 – Lexington Realty Trust (“Lexington”) (NYSE:LXP), a real estate investment trust focused on single-tenant real estate investments, today announced results for the first quarter ended March 31, 2011. First Quarter 2011 Highlights · Generated Company Funds From Operations (“Company FFO”) of $41.7 million or $0.25 per diluted common share/unit, adjusted for certain items. · Increased portfolio occupancy190 basis points to 95.3%, highest level since 2007. · Executed 14 new and renewal leases, totaling approximately 1.7 million square feet. · Reduced consolidated debt by $71.1 million. · Disposed of interests in six properties for an aggregate gross sales price of $108.9 million at a weighted-average cap rate of 7.0%. · Refinanced existing credit facility with a $300.0 million secured revolving credit facility increasing the availability by $80.0 million and extending the maturity for three years. · Agreed to (1) lend up to approximately $18.0 million to fund the construction of a 99,000 square foot office property and (2) purchase the property upon completion of construction and commencement of a 15-year net lease at an initial cap rate of 9.5%. Subsequent to Quarter End Highlights · Made a $14.2 million preferred equity investment in a joint venture formed to acquire a 210,000 square foot office property. · Contracted to (1) lend up to approximately $11.8 million to fund the construction of a 70,000 square foot office property and (2) purchase the property upon completion of construction and commencement of a 15-year net lease at an initial cap rate of 9.4%. · Acquired a property for $27.5 million. · Executed six new and renewal leases, totaling approximately 1.0 million square feet. T. Wilson Eglin, President and Chief Executive Officer of Lexington, stated, “Our strong operating results represent evidence of the ongoing progress we are making in executing our business plan. In the first quarter, we disposed of six non-core properties for $108.9 million, reduced our consolidated debt by $71.1 million, executed new and renewal leases for 1.7 million square feet and raised overall portfolio occupancy 190 basis points to 95.3%. Since the end of the quarter, we closed an additional $41.7 million of accretive external growth opportunities. We will continue to pursue our strategy of monetizing non-core assets, reducing our debt and selectively redeploying our capital into assets with long-term leases, as we seek to increase value for shareholders.” Page 3 of 45 FINANCIAL RESULTS Revenues For the quarter ended March 31, 2011, total gross revenues were $83.3 million, compared with total gross revenues of $82.2 million for the quarter ended March 31, 2010. Company FFO Attributable to Common Shareholders/Unitholders The following presents in tabular form the items excluded from Company FFO for the periods presented (in millions, except for per diluted share/unit data): Three Months Ended March 31, Per Diluted Share/Unit Per Diluted Share/Unit Reported Company FFO(A) $ Debt satisfaction charges (gains), net ) Forward equity commitment ) ) Impairment losses – real estate Impairment losses – real estate noncontrolling interests ) Impairment loss – JV Other Company FFO, as adjusted $ $ (B) $ $ (B) (A) A reconciliation of GAAP net loss to Company FFO is provided later in this press release. Reported Company FFO excludes the assumed settlement of the forward equity commitment. (B) Per diluted share/unit reflects the impact of estimated net common shares retired upon the assumed settlement of the forward equity commitment of (3,544,219) and (3,312,724) for the three months ended March 31, 2011 and 2010, respectively. Net Loss Attributable to Common Shareholders For the quarter ended March 31, 2011, net loss attributable to common shareholders was $(23.6) million, or a loss of $(0.21) per diluted share, compared with net loss attributable to common shareholders for the quarter ended March 31, 2010 of $(33.0) million, or a loss of $(0.27) per diluted share. Capital Activities and Balance Sheet Update Consolidated indebtedness was reduced in the first quarter by $71.1 million, including $56.0 million of non-recourse mortgage debt on five properties. During the quarter, Lexington refinanced its existing $220.0 million secured revolving credit facility which was scheduled to mature in February 2011, with a $300.0 million secured revolving credit facility, which matures in January 2014 but can be extended to January 2015 at Lexington’s option. The new credit facility is secured by ownership interest pledges and guarantees by certain of Lexington’s subsidiaries. With the consent of the lenders, Lexington can increase the size of the secured revolving credit facility by $225.0 million, for a total facility size of $525.0 million. As of quarter end, no borrowings were outstanding under the facility. Page 4 of 45 Common Share Dividend/Distribution During the quarter ended March 31, 2011, Lexington declared a regular quarterly dividend/distribution of $0.115 per common share/unit, which was paid in cash on April 15, 2011 to common shareholders/unitholders of record as of March 31, 2011. OPERATING ACTIVITIES Capital Recycling During the first quarter of 2011, Lexington disposed of six properties to unrelated parties for an aggregate gross sales price of $108.9 million, representing a weighted-average cap rate of 7.0%. Investments During the first quarter of 2011, Lexington agreed (1) to lend up to approximately $18.0 million to fund the construction of a 99,000 square foot office property in Saint Joseph, Missouri and (2) to acquire the property upon completion of construction and commencement of the tenant lease, which is expected to occur in the second quarter of 2012. The property will be net-leased for a term of 15 years. No assurance can be provided that construction will be completed or the acquisition will be consummated. Subsequent to quarter end, Lexington: · Made a preferred equity investment in a joint venture formed to acquire a 210,000 square foot office property in Aurora, Illinois (Chicago, IL-CBSA). Lexington contributed $14.2 million to the joint venture for an 87% preferred equity interest in the property. The property was purchased by a subsidiary of the joint venture for a gross purchase price of $15.9 million. The property is net-leased through September 2017. Lexington is entitled to a 15% internal rate of return, including a 9.6% current annual preferred return on its investment. · Agreed to (1) lend up to approximately $11.8 million to fund the construction of a 70,000 square foot office property in Huntington, West Virginia and (2) acquire the property for a maximum price of $13.0 million (9.4% initial cap rate) upon completion of construction and commencement of the tenant lease, which is expected to occur in the fourth quarter of 2011. The property will be net-leased for a term of 15 years. No assurance can be provided that construction will be completed or the acquisition will be consummated. · Acquired a 514,000 square foot industrial facility in Byhalia, Mississippi (Memphis, TN-CBSA) for $27.5 million (9.3% initial cap rate). The facility is net-leased for a 15-year term. Lexington has locked rate on a $15.0 million, 4.71% interest only non-recourse mortgage loan, which matures in 2016. In addition to funding the construction of the build-to-suit properties in Saint Joseph, Missouri and Huntington, West Virginia, we continue to fund the construction of the previously announced build-to-suit property in Shelby, North Carolina. The total take-out acquisition price for these three build-to-suit properties is expected to be $55.0 million. Page 5 of 45 Leasing Activity For the quarter ended March 31, 2011, 14 new and renewal leases for 1.7 million square feet were executed in Lexington’s portfolio. At March 31, 2011, Lexington’s overall portfolio was 95.3% leased. 2 Lexington’s estimate of Company FFO remains unchanged at $0.90 to $0.93 per diluted share for the year ended December 31, 2011. This guidance is forward looking, excludes the impact of certain items and is based on current expectations. FIRSTQUARTER 2 Lexington will host a conference call today, Thursday, May 5, 2011, at 11:00 a.m. Eastern Time, to discuss its results for the quarter ended March 31, 2011. Interested parties may participate in this conference call by dialing (888) 438-5525 or (719) 457-2683. A replay of the call will be available through May 19, 2011, at (877) 870-5176 or (858) 384-5517, pin: 5936868. A live webcast of the conference call will be available at www.lxp.comwithin the Investor Relations section. ABOUT LEXINGTON REALTY TRUST Lexington Realty Trust is a real estate investment trust that owns, invests in, and manages office, industrial and retail properties net-leased to major corporations throughout the United States and provides investment advisory and asset management services to investors in the net lease area. Lexington shares are traded on the New York Stock Exchange under the symbol “LXP”. Additional information about Lexington is available on-line at www.lxp.com or by contacting Lexington Realty Trust, One Penn Plaza, Suite 4015, New York, New York 10119-4015, Attention: Investor Relations. This release contains certain forward-looking statements which involve known and unknown risks, uncertainties or other factors not under Lexington’s control which may cause actual results, performance or achievements of Lexington to be materially different from the results, performance, or other expectations implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in Lexington’s periodic reports filed with the Securities and Exchange Commission, including risks related to: (1) the authorization by Lexington’s Board of Trustees of future dividend declarations to achieve an annualized dividend paid in 2011 of $0.46 per common share, (2) Lexington’s ability to achieve its estimate of Company FFO for the year ended December 31, 2011, (3) the failure to continue to qualify as a real estate investment trust, (4) changes in general business and economic conditions, including the impact of the current global financial and credit crisis, (5) competition, (6) increases in real estate construction costs, (7) changes in interest rates, or (8) changes in accessibility of debt and equity capital markets. Copies of the periodic reports Lexington files with the Securities and Exchange Commission are available on Lexington’s web site at www.lxp.com. Forward-looking statements, which are based on certain assumptions and describe Lexington’s future plans, strategies and expectations, are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “estimates,” “projects”, “is optimistic” or similar expressions. Lexington undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the occurrence of unanticipated events. Accordingly, there is no assurance that Lexington’s expectations will be realized. References to Lexington refer to Lexington Realty Trust and its consolidated subsidiaries. All interests in properties are held through special purpose entities, which are separate and distinct legal entities, but consolidated for financial statement purposes and/or disregarded for income tax purposes. Page 6 of 45 LEXINGTON REALTY TRUST AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended March 31, 2011 and 2010 (Unaudited and in thousands, except share and per share data) Gross revenues: Rental $ $ Advisory and incentive fees Tenant reimbursements Total gross revenues Expense applicable to revenues: Depreciation and amortization ) ) Property operating ) ) General and administrative ) ) Non-operating income Interest and amortization expense ) ) Debt satisfaction gains (charges), net 19 ) Change in value of forward equity commitment Income (loss) before benefit (provision) for income taxes, equity in earnings of non-consolidated entities and discontinued operations ) Benefit (provision) for income taxes ) Equity in earnings of non-consolidated entities Income (loss) from continuing operations ) Discontinued operations: Income (loss) from discontinued operations ) Provision for income taxes (1
